DETAILED ACTION
Application 16/971786, “METAL POROUS BODY, METHOD OF PRODUCING THE SAME, AND FUEL CELL”, is the national stage entry of a PCT application filed on 1/9/19 and claims priority from a foreign application filed on 2/27/18.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action on the merits is in response to communication filed on 8/25/22.  


Response to Arguments
Applicant’s arguments filed on 8/12/22 and 8/25/22 have been fully considered, but are not persuasive.  Applicant presents the following arguments.
Glatz discloses a porous body that is made up of sintered powder which is completely different from the porous metal body of the instant invention and Hiraiwa‘436.  Therefore, a skilled artisan who refers to Hiraiwa’436 would not refer to Glatz to cure a deficiency of Hiraiwa’436.
In response, each of the instant invention, Hiraiwa’436 and Glatz teach a metallic porous structure for support and or gas conductance within a fuel cell.  Glatz further teaches that a structure having pore size of 10 to 30 μm is functional to provide desirable gas transport in the fuel cell (paragraph [0007, 0023]).  Since each of the references require gaseous transport through a porous metallic structure, it stand to reason that Glatz’ teachings on desirable transport are relevant to the porous metallic structure of ‘436.  There is no evidence of record tending to demonstrate that due to the difference in formation method of the porous metallic structure, the skilled artisan would have considered Glatz’ teachings on pore size are irrelevant to the teaching of Hariawa’436; therefore, the prima facie case of obviousness remains.

The present application distinguishes a structure formed by connected fibers and a porous structure and other types of porous metallic body such as in Glatz.  
In response, Hiraiwa‘436 is relied on to teach the basic structure of the porous body; therefore, Glatz is not required to teach the same structure.  Although the structures are different the basic mechanical principles and requirements (e.g. porosity, strength, conductivity) of the two porous bodies are substantially the same since they are both used for conductive, supportive structures within fuel cells.  Therefore, a skilled artisan could look at both references and apply teachings of one to the other, notwithstanding the fact that the porous structures have differing structure due to their different methods of manufacture.  In this case, Glatz’ teaching of pore size is applicable for reasons described above and in the art rejections.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 3-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Hiraiwa’436 (WO 2017/010436 published 01/19/2017; citations taken from US 2018/0205095), Hiraiwa’404 (WO 2015/182404; citations taken from US 2017/0077526) and Glatz (US 2009/0042080).
Regarding claims 1 and 6, Hiraiwa’436 teaches (e.g. Figure 1) a metal porous body (item 2a and/or 2b) having a frame of a three-dimensional network structure (Figure 4), the frame being formed of a plurality of bone members connected to each other (see Figure 4), the plurality of bone members defining openings in a surface of the metal porous body (see Figure 4), the plurality of bone members defining voids (Figure 2 item 103) inside the metal porous body (see Figures 2-4), the openings and the voids communicating with each other (see Figure 4).
As to claim 6, Hiraiwa’436 further teaches a fuel cell (e.g. Figure 1) comprising: a cathode (item 1c); an anode (item 1a); an electrolyte layer (item 1b) interposed between the cathode and the anode (see Figure 1); and the metal porous body (item 2a and/or 2b) according to claim 1 disposed to face at least one of the cathode and the anode (see Figure 1).

Hiraiwa’436 does not appear to teach a porosity being from 1 volume % to 55 volume % and a density being from 3 g/cm3 to 10 g/cm3.
In the fuel cell art, Hiraiwa’404 teaches that a porous metal body may be configured to have a porosity of 30 to 98% for the benefit of balancing flowability of gas and strength (paragraph [0034]).
It would have been obvious to a person having ordinary skill in the art at the time of invention set the porosity of the metal porous body of Hiraiwa’436 to a porosity of between 30 and 98% for the benefit of providing a desirable balance gas flowability and strength as taught by Hiraiwa’404.  Porosity is an obvious to optimize result-effective variable in view of the teaching that porosity may be increased to promote flowability, but decreased to promote strength.  The range disclosed by Hiraiwa’404 overlaps the clamed range; therefore, a prima facie case of obviousness exists (MPEP 2144.05).  
As to the limitation requiring a density from 3 g/cm3 to 10 g/cm3., this cited art is silent as to this feature.  However, the density of a material is a product of the percent solidity [volume of solid material per unit volume, i.e. the inverse of porosity] times the bulk density of the solid material.  Since the cited art teaches a porosity which overlaps the claimed range [suggesting a percent solidity also overlapping the claimed range] and the same materials for the porous metal body (compare Hiraiwa’436 paragraph [0053] with applicant’s published paragraph [0039]), the same density value would be expected.  Accordingly, the requirement that the density is from 3 g/cm3 to 10 g/cm3 is found to be obvious over the suggestion of the prior art due to the described materials and structural similarity.  


Regarding the 8/12/22 amendment to claim 1, Hiraiwa’436 does not expressly teach wherein a diameter of the openings is from 3 μm to 55 μm.
However, Hiraiwa’436 does teach a porous structure comprising pore voids having a diameter as small as 100 μm (paragraph [0022, 0049]).  Since the porous body is comprised of polygonal structures having openings/windows which are necessarily smaller in size than the pore/void diameter (paragraphs [0033-0034]; Figure 2), it would have been obvious to a skilled artisan to configure the openings to be of a diameter which is less than 100 μm, such as lower than or approaching 55 μm.  Accordingly, the 3 to 55 diameter openings of claim 1 are found to be obvious over Hiraiwa’436.
Moreover, in the fuel cell art, Glatz teaches a porous metal body having pore size of 10 to 30 μm (paragraph [0023]).  Glatz further teaches that a thusly designed structure facilitates advantages such as desirable gas supply to electrodes (paragraph [0005-0007]).  
It would have been obvious to a person having ordinary skill in the art at the time of invention to configure the metal porous body to have openings of a size within the range of 3 to 55 μm, since this size is comparable to and overlaps with the 10 to 30 μm pore size which is taught by Glatz (noting that pore diameter may be somewhat larger than a corresponding pore opening diameter) to facilitate desirable gas supply characteristics.

Regarding claim 3, the cited art remains as applied to claim 1.  Hiraiwa’436 further teaches wherein the metal porous body has a sheet-like outer shape (see Figure 1 item 2b) and a thickness from 0.1 mm to 0.5 mm for the benefit of balancing electrical resistance and gas diffusion property (paragraph [0026], Hiraiwa’436 claim 8).  This range overlaps the claimed range of 0.05 mm to 0.2 mm; therefore, a prima facie case of obviousness exists (MPEP 2144.05).  Moreover, the metal porous body thickness is an obvious to optimize result-effective variable in view of the teaching that thickness may be controlled to balance electrical resistance and gas diffusion property.  

Regarding claim 4 and 5, the cited art teaches the product of claim 1 as described above.  Hiraiwa’436 further teaches a method of producing a metal porous body (Figure 1 items 2a and/or 2b), comprising: a first step involving preparing a metal material having a frame of a three-dimensional network structure (“first precursor… second precursor”, paragraph [0067]); and a second step involving stacking a plurality of the metal materials so that the metals at least partially overlap and pressing the stacked and overlapped structure (“stacking [the precursors]… and press-forming the resulting stack”, paragraph [0067]).


Relevant or Related Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure, though not necessarily pertinent to applicant’s invention as claimed.
Hiraiwa’318 (US 2018/0093318) -teaches fuel cell comprising porous metal body.
Okuno (US 2018/0219232) teaches fuel cell comprising porous metal body.
Landin (USP 6410160) method of making porous metal body.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMIAH R SMITH whose telephone number is (571)270-7005.  The examiner can normally be reached on Mon-Fri: 9 AM-5 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Milton Cano can be reached on 313-446-4937.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JEREMIAH R SMITH/Primary Examiner, Art Unit 1723